Citation Nr: 0738729	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-42 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II, with erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and August 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In April 2004, the RO granted 
service connection for the veteran's PTSD and diabetes 
mellitus and assigned 30 percent and 20 percent disability 
ratings, respectively.  In August 2004, the RO granted 
service connection for the veteran's hearing loss, at 0 
percent disabling, and denied service connection for a low 
back disorder.  The veteran perfected a timely appeal to both 
rating decisions.


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's low back disorder and active 
service.

2.  Service-connected PTSD is currently manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; paranoia; irritability; 
mild memory loss (such as forgetting names, directions, and 
recent events) and Global Assessment of Functioning (GAF) 
scores ranging from 60 to 67.

3.  The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships

4.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear and Level II in the left ear.

5.  The veteran's diabetes mellitus, type II, with erectile 
dysfunction is controlled by medication.  Erectile 
dysfunction is status post penile implant and without any 
evidence of penis deformity.

6.  The veteran's diabetes mellitus, type II, does not 
require the regulation of activities, and there is no 
evidence on record that the veteran experiences episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or biweekly or more visits to a diabetic care 
provider with complications that would not be compensable if 
separately evaluated or progressive loss of weight and 
strength.  There is no medical evidence of other diabetic 
complications.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).

3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2007).

4.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus, type II, with erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.130, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A July 2003 notice 
and duty to assist letter was sent to the veteran prior to 
the initial AOJ decision in this matter and informed the 
appellant of what evidence was needed to establish a service 
connection claim, of what VA would do or had done, what 
evidence he should provide, informed the appellant that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claims, 
and asked him to provide any information in his possession.  
The VA duty to notify was further satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
in October 2004 that fully addressed all four notice elements 
and informed the appellant of what evidence was required to 
substantiate the appellant's initial ratings claims.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records and outpatient treatment records from 
the Birmingham VA Medical Center (VAMC) from January 2002 to 
February 2007.  In addition, the veteran was afforded VA 
examinations in November 2003, June 2004, and August 2005.  
The Board notes that the veteran's most recent VA 
examinations were conducted in August 2005, after the veteran 
had complained of increased symptoms to his service-connected 
disorders.  Further, neither the veteran's statements nor the 
more recent medical records indicate that the veteran's 
symptoms have worsened since his August 2005 VA examinations.  
Given the above, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim that VA has not sought.  Accordingly, the 
Board finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date, if service connection was granted on 
appeal.  Since the veteran's service connection claim for a 
low back disorder is being denied, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

Moreover, the veteran is appealing the initial evaluations 
and effective date assigned following the grant of service 
connection for PTSD, diabetes, and hearing loss.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board finds that the evidence of record -service medical 
records, VA medical treatment records, VA examinations, and 
lay statements -- is adequate for determining whether the 
criteria for an increase in initial ratings for PTSD, 
diabetes, and hearing loss, and service connection for a low 
back disorder have been met.  Accordingly, the Board finds 
that the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).  

The veteran contends that his low back disorder was incurred 
during his military service.  Specifically, the veteran 
claims that shell fragment wounds that he had sustained while 
in service may have caused physical trauma, which resulted in 
his degenerative joint disease of the lumbar spine.

Service medical records show that upon enlistment in August 
1967, physical examination of the veteran was normal and he 
had not been treated for any back disorders.  During service, 
the veteran was seen once for a superficial shell fragment 
wound to his shoulder and back.  His wounds were cleaned and 
dressed. He made no further complaints regarding the fragment 
wounds.  The veteran's June 1969 separation examination shows 
that he was found to be clinically normal for his back upon 
discharge.

Post-service medical evidence includes VA treatment records 
and VA examinations.  Treatment records show that the veteran 
first complained of low back pain in May 2003.  Magnetic 
resonance imaging (MRI) taken in the same month revealed 
degenerative changes to his lumbar spine.  In November 2003, 
the veteran underwent a VA spine examination where his claims 
file was reviewed by the VA examiner.  The veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  In June 2004, the veteran was again examined at the 
VA for his spine condition.  The VA examiner reviewed the 
claims file and noted the veteran's shell fragment wounds to 
his back.  However, upon examination, there were no scars or 
other residuals.  The VA examiner opined that the veteran's 
shell fragment wounds sustained in service bared no 
relationship to his current low back disorder.   

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking his low back disorder to service.  Further, the Board 
finds that available medical records do not indicate the 
required showing of continuity of symptoms.  The earliest 
treatment for the veteran's low back was noted in May 2003 at 
the Birmingham VAMC, approximately 32 years after the 
veteran's discharge from the military.  See 38 C.F.R. 
§§ 3.307, 3.309.  In the absence of competent medical 
evidence linking the veteran's low back disorder to service, 
the veteran's claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Initial Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initial Rating Claim for PTSD

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.

Currently, the veteran's PTSD is rated as 30 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

Medical evidence includes the veteran's VA PTSD examinations 
dated in November 2003 and in August 2005.  At the November 
2003 VA examination, the veteran reported symptoms of 
depression, hypervigilance, irritability, and detachment from 
others.  He is currently unemployed.  He was assigned a GAF 
score of 67.

In VA examination reports, the veteran has been assigned GAF 
scores ranging between 60 and 67.  The Court has held that 
GAF scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 to 70 indicates mild symptoms (e.g., 
depressed moods and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In his VA Form 9 dated in December 2004, the veteran 
described increased symptoms to his PTSD.  As a result, he 
was afforded another VA PTSD examination in August 2005.  At 
the examination, the veteran reported symptoms of depression, 
poor sleep, nightmares, flashbacks, hypervigilance, paranoia, 
irritability, and problems with concentration.  The VA 
examiner found that the veteran was engaging and polite 
through out the examination with normal speech and thought 
process.  His mood was depressed and affect with agitation 
noted.  He denied suicidal or homicidal ideation and auditory 
or visual hallucinations.  His thought process was negative 
for looseness of association or flight of ideas.  He appeared 
logical and goal directed with fair insight and judgment.  
The VA examiner assigned the veteran a GAF score of 60 to 65.  
Further, the examiner noted that the veteran maintained 
civilian employment with the same company for over 26 years 
until his back injury.  

Subsequent VA treatment records from June 2005 to February 
2007 do not show any additional symptoms relating to the 
veteran's PTSD.  Given the above analysis and evidence, the 
Board concludes that the preponderance of the evidence is 
against an initial disability rating in excess of 30 percent 
for the veteran's PTSD.  Therefore, his claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Board finds that there is no persuasive medical evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  Thus, under the 
current rating criteria, a 50 percent rating is not warranted 
for the veteran's PTSD.  




Initial Rating Claim for Hearing Loss

The veteran contends that his bilateral hearing loss warrants 
an initial compensable disability rating.  

In an August 2004 rating decision, the RO granted service 
connection for the veteran's bilateral hearing loss at 0 
percent disabling, under 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100 (2007).  Subsequently, the veteran 
appealed for a compensable rating.  The record includes VA 
treatment records and VA audiological examinations.  A rating 
for hearing loss is determined by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  To evaluate the degree of disability 
from defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85(e).  If impaired hearing 
is service-connected in only one ear, the non-service-
connected ear will be assigned a Roman numeral designation of 
I.  38 C.F.R. § 4.85 (f).

Results of a December 2003 VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
50
65
70
LEFT
40
40
40
70
75

The average was 53 in the right ear and 56 in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 84 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level IV in the 
right ear and Level II in the left ear, commensurate with a 0 
percent disability rating.  The audiologist found that the 
veteran had severe high frequency bilateral senorineural 
hearing loss.  No exceptional patterns of hearing impairment 
was found under 38 C.F.R. § 4.86.

In August 2005, results of a VA audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
65
70
LEFT
35
40
45
65
65

The average was 54 in the right ear and 54 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level II in the left ear, commensurate with a 0 
percent disability rating.  The examiner found that the 
veteran had mild to moderately severe sensorineural hearing 
loss in both ears.  No exceptional patterns of hearing 
impairment was found under 38 C.F.R. § 4.86 (2006).  After 
reviewing the veteran's claims file, the VA examiner opined 
that with the use of hearing aids, the veteran's hearing 
impairment alone does not constitute unemployability.

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's bilateral 
hearing impairment does not meet the criteria for a 
compensable disability rating.  Additionally, the Board has 
considered the application of 38 C.F.R. § 4.86(b) 
[exceptional patterns of hearing impairment]. However, the 
veteran's hearing loss does not meet the criteria under that 
section. Hence, as the competent medical evidence supports 
the assignment of a noncompensable rating for bilateral 
hearing loss, the veteran's claim is denied.

Initial Rating Claim for Diabetes Mellitus

The veteran contends that his diabetes mellitus, type II, 
warrants an initial disability rating in excess of 20 
percent.  

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which provides that a 20 percent rating is assigned for 
diabetes mellitus controlled by insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating requires insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  A 100 percent disability rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Note 1 of Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

As an initial matter, the Board notes that the veteran has 
been found to have erectile dysfunction due to his diabetes 
mellitus.  However, his erectile dysfunction is currently 
status post penile implant and without any evidence of penis 
deformity.  Under Diagnostic Code 7522, deformity of the 
penis, with loss of erectile power, there is no schedular 
rating for loss of erectile power alone.  In other words, 
loss of erectile power without penis deformity does not 
warrant a compensable rating (aside from the special monthly 
compensation, which has already been granted in this case).  
38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2007).  Thus, in 
the present appeal, the veteran's erectile dysfunction is 
considered as a noncompensable complication and will be 
treated as part of the diabetic process.

A review of the evidence reveals that the veteran had been 
receiving treatment for diabetes since January 2002.  VA 
treatment records show that between July 2002 and June 2003, 
his diabetes was being controlled by the use of oral 
medication.  A diabetic foot examination in June 2003, 
revealed normal findings.

At a November 2003 VA diabetes examination, it was reported 
that the veteran was diagnosed with diabetes in 1998.  He had 
no ketoacidosis or hypoglycemic spells and was on a diet due 
to his obesity.  The veteran wore glasses, but ophthalmology 
examination showed no diabetic retinopathy.  He had erectile 
dysfunction and no other neurological symptoms.  Upon 
physical evaluation, the veteran's external eye and 
funduscopic examinations were normal.  There was no evidence 
of diabetic or hypertensive retinopathy.  His heart and lungs 
were also normal.  There were no lesions on the feet and skin 
and neurological examinations were negative.  The diagnosis 
was diabetes mellitus, Type II, with erectile dysfunction.  
He was also diagnosed with hypertension and obesity.  The VA 
examiner noted that there were no other diabetic 
complications.

VA treatment records between June 2004 and March 2005 show 
that the veteran's diabetes mellitus continued to be 
controlled with medication with no other diabetic 
complications besides erectile dysfunction.  

In August 2005, the veteran underwent a VA general medical 
examination, where the VA examiner reviewed his claims file.  
Upon examination, he did not have abnormal sensation in his 
hands and feet due to diabetes.  His pupils were equal, 
round, and reactive to light.  His cranial nerves were 
normal.  He was diagnosed with diabetes mellitus with 
erectile dysfunction.  There was no evidence of neuropathy or 
significant sequelae.  The VA examiner further opined that 
the veteran's hypertension was not due to his diabetes.  In 
terms of unemployability, the VA examiner saw no reason that 
the veteran would be unemployable due to his diabetes.

Given the above medical evidence, the Board finds that the 
veteran's service-connected diabetes mellitus is primarily 
manifested by medications and erectile dysfunction.  These 
manifestations are contemplated by the currently assigned 20 
percent schedular rating under Diagnostic Code 7913.

Such factors would not afford the veteran a higher rating in 
this case when the rating criteria, as set forth above, are 
considered.  It is clear the veteran's diabetes mellitus does 
not require the regulation of activities.  Neither 
examination or treatment reports show that he has had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  Thus, the veteran's diabetes 
mellitus does not have the characteristics required for a 
rating of 40 percent nor warrant staged ratings. 

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD, 
hearing loss, and diabetes mellitus might be warranted for 
any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's PTSD, hearing loss, and diabetes mellitus has 
been persistently more severe than the extent of disability 
contemplated under the assigned ratings at any time during 
the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although, the veteran is currently 
unemployed, an employer's statement dated in July 2005 showed 
that the veteran quit his job voluntarily.  Further, various 
VA examiners have opined that the veteran's service-connected 
disabilities to include PTSD, hearing loss, and diabetes do 
not prevent him from gainful employment.  At his August 2005 
VA examination, the VA examiner noted that the veteran 
maintained civilian employment with the same company for over 
26 years until he had a back injury.  In addition, there is 
no competent evidence that the veteran's service-connected 
disabilities has resulted in frequent hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.

An initial disability rating in excess of 30 percent for PTSD 
is denied.

A compensable disability rating for service-connected 
bilateral hearing loss is denied.

An initial disability rating in excess of 20 percent for 
diabetes mellitus, type II, with erectile dysfunction, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


